Citation Nr: 1444561	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-22 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California



THE ISSUE

Entitlement to nonservice-connected VA pension benefits.



ATTORNEY FOR THE BOARD

A. Baumhart, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from July 1994 to July 1997 and March 1998 to August 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Paul Pension Management Center in St. Paul, Minnesota.  The Veteran's record is now in the jurisdiction of the San Diego, California Regional Office (RO).  In his August 2011 VA Form 9 (substantive appeal) the Veteran requested a videoconference hearing before the Board.  He failed, without good cause, to report for such hearing scheduled in August 2014.  This request is therefore deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is needed.


REMAND

The Veteran receives ongoing VA treatment; the most recent VA treatment records associated with the record are dated in September 2010.  In his December 2010 Notice of Disagreement, he reported recent psychiatric treatment at the La Jolla VA Medical Center (MC), and asked that records of such treatment be considered.  Such records were not secured for the record or considered.   As the records are alleged to be pertinent, and VA records are constructively of record, they must be secured.

VA nonservice-connected pension benefits to a Veteran who 1) served for 90 days or more during a period of war; and 2) is either permanently and totally disabled due to disabilities not due to willful misconduct, or is aged 65 or older, provided that 3) his annual countable income and net worth do not exceed legally prescribed limits.  See 38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.314(b) (2013).

The Veteran has the requisite wartime service.  He is under the age of 65.  Therefore, the critical question is whether he has disabilities permanently and totally disabling, not due to willful misconduct.  

In January 2011 VA examination, the diagnosis was methamphetamine dependence, alcohol dependence and methamphetamine-induced psychotic disorder.  The examiner opined that the Veteran's psychiatric disability is primarily related to his chronic drug usage; the examiner added that even if the Veteran does have an underlying mental disorder unrelated to the drug usage, it is a treatable disability that would not result in a permanent and total disability or unemployability.  The examiner noted that he did not review any of the Veteran's medical records.  The examination report is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).

Notably, entitlement to pension is determined based on the totality of the Veteran's disability (both psychiatric and physical).  While the Veteran was afforded a psychiatric evaluation, he was not afforded a general medical examination to assess his total disability picture.  Therefore, a VA general medical pension examination is needed.

The case is REMANDED for the following:

1.  The AOJ should secure for the record the complete clinical records of all VA evaluations and treatment the Veteran has received since September 2010, to specifically include the complete records of the psychiatric treatment he received at the La Jolla VAMC.  If he identifies any private treatment during that time period, complete records of such treatment should also be secure (with his cooperation, as needed).

2.  Thereafter, if the records received suggest a change in status/worsening of the Veteran's psychiatric disability since his January 2011 VA examination, the AOJ should arrange for a new psychiatric evaluation of the Veteran to assess the nature and severity of his psychiatric disability.  The examiner should:

(a) Describe in detail all psychiatric symptoms (reported and noted).

(b)  Note the severity and frequency of each symptom found.  

(c) Note whether the symptoms are transient or chronic.  

(d) Note whether any disability is due to willful misconduct, e.g., primary (not a symptom of an acquired psychiatric disability) substance abuse.

(e) Note the impact of the psychiatric disability (not due to willful misconduct) found on the Veteran's industrial adaptability, indicating what (if any) types of employment would be precluded by the psychiatric disability.

The examiner should include rationale for all opinions.

3.  The AOJ should also arrange for a VA general medical pension examination of the Veteran to determine the nature, extent and severity of any (and all) physical disabilities the Veteran may have.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies should be completed.  The Veteran's physical disability complaints (if any) should be elicited, and addressed.  The examiner should review all physical systems, noting any abnormalities found (and assigning a diagnosis for each physical disability entity found).  All symptoms and related functional impairment should be described in detail.  The examiner must opine regarding the impact of each disability found on the Veteran's industrial adaptability.  The examiner must specifically note whether any types of employment would be precluded by any disabilities found.

The examiner should include rationale for all opinions.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

